United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-2760
                                  No. 99-4302
                                  ___________

John R. Peterson,                     *
                                      *
      Plaintiff - Appellant,          *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of South Dakota.
Kenneth S. Apfel, Commissioner of     *
Social Security Administration,       *      [UNPUBLISHED]
                                      *
      Defendant - Appellee.           *
                                 ___________

                            Submitted: June 12, 2000

                                 Filed: July 17, 2000
                                  ___________

Before LOKEN and BRIGHT, Circuit Judges, and HAND,* District Judge.
                             ___________

PER CURIAM.

      John R. Peterson, a long-time employee of the Social Security
Administration’s offices in South Dakota, was reassigned from Sioux Falls to
Aberdeen after an investigation into alleged work-related improprieties. When
Peterson refused the reassignment, he was reassigned to the Denver Regional


      *
       The HONORABLE WILLIAM BREVARD HAND, United States District
Judge for the Southern District of Alabama, sitting by designation.
Office. Rather than report to Denver, Peterson took six months of sick leave and
annual leave and retired early under SSA’s Discontinued Service Retirement
program. Peterson then commenced this constructive discharge action, alleging that
SSA violated Title VII by discriminating against him on account of his gender and
by retaliating against him for complaining about his supervisor’s sex discrimination,
and that SSA deprived him of due process by the manner in which it processed his
administrative complaints.

       The district court1 granted summary judgment in favor of SSA, concluding
that Peterson had failed to present a prima facie case of gender discrimination, had
failed to allege an employment practice protected by Title VII for purposes of his
retaliation claim, and had failed to allege or prove a liberty or property interest that
would support his constitutional due process claim. Peterson appeals these rulings.
After careful de novo review of the summary judgment record, we affirm for the
reasons stated in the district court’s March 31, 1999, Memorandum Opinion and
Order. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The HONORABLE LAWRENCE L. PIERSOL, Chief Judge of the United
States District Court for the District of South Dakota.

                                           -2-